FILED
                             NOT FOR PUBLICATION                            MAR 02 2012

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                      U .S. C O U R T OF APPE ALS




                              FOR THE NINTH CIRCUIT



KHAMBANG CHANTHABANDITH,                          No. 07-72517

               Petitioner,                        Agency No. A070-785-190

  v.
                                                  MEMORANDUM *
ERIC H. HOLDER, Jr., Attorney General,

               Respondent.



                      On Petition for Review of an Order of the
                          Board of Immigration Appeals

                             Submitted February 21, 2012 **

Before:        FERNANDEZ, McKEOWN, and BYBEE, Circuit Judges.

       Khambang Chanthabandith, a native and citizen of Laos, petitions for review

of the Board of Immigration appeals’ order dismissing her appeal from an

immigration judge’s decision denying her application for asylum, withholding of

removal, and protection under the Convention Against Torture (“CAT”). We have


          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
jurisdiction under 8 U.S.C. § 1252. We review for substantial evidence factual

findings, and we review de novo the agency’s legal determinations. Wakkary v.

Holder, 558 F.3d 1049, 1056 (9th Cir. 2009). We deny the petition for review.

      Substantial evidence supports the agency’s determination that

Chanthabandith’s past experiences in Laos, including threatening visits from

government forces, did not rise to the level of persecution. See Hoxha v. Ashcroft,

319 F.3d 1179, 1181-82 (9th Cir. 2003). Substantial evidence also supports the

agency’s determination that Chanthabandith failed to demonstrate a well-founded

fear of future persecution, particularly in light of the lack of any visits by

government forces after she bribed them. See Castillo v. INS, 951 F.2d 1117,

1121-22 (9th Cir. 1991). Chanthabandith’s claim for humanitarian asylum

necessarily fails because she did not establish past persecution. See 8 C.F.R. §

1208.13(b)(1)(iii).

      Because Chanthabandith failed to establish eligibility for asylum, she

necessarily cannot meet the more stringent standard for withholding of removal.

See Zehatye v. Gonzales, 453 F.3d 1182, 1190 (9th Cir. 2006).

      Finally, substantial evidence supports the agency’s denial of CAT relief

because Chanthabandith did not demonstrate a clear probability of torture. See

Wakkary, 558 F.3d at 1067-68.


                                            2                                    07-72517
PETITION FOR REVIEW DENIED.




                       3      07-72517